I think the indictment is good. To hold that the question upon which perjury is predicated is not sufficiently explicit to put appellant upon notice is carrying the rule too far. To ask one if he ever had a leg broken upon any railroad and sued said road for damages by all the rules of reason and law is amply sufficient and explicit upon which to predicate perjury, and such question is no more explicit than the allegations in the indictment here.
                          ON REHEARING.                        January 11, 1905.